Title: Gibson & Jefferson to Thomas Jefferson, 19 April 1811
From: Gibson & Jefferson
To: Jefferson, Thomas


          
            Sir,
            Richmond 19th April 1811—
          
           Your favors of the 11th & 15th were both recd yesterday, we have procured and sent you by the Stage driver 1 pe ¹⁰⁄₄ Cotton diaper containing 26½ yds at 9/. we could not send the precise quantity wanted of one pattern, nor is there at present but one Store, where it is retailed and there they ask 12/. for similar quality; Messrs Tompkins & Murray of whom we purchased this piece, have still one more left; which we have got the favor of them to lay bye, until we hear whether you would wish to take it, which we request you will inform us of by return of mail— No more of your flour has yet come to hand, we sold to day at 9¾$ Cash—
          
            Your obt Servts
            
 Gibson & Jefferson
          
        